Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings are objected to because the drawings as filed on 02/04/2020 lack of labels for each lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 and 11-13 is objected to because of the following informalities: “R13’s” and “R14’s” should read “R13” and “R14”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 9-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 2 and 3 are rejected as being vague and indefinite when it recites "an orientational order parameter So of the optically anisotropic film at a maximum absorption wavelength in a wavelength range of 700 to 900 nm of the infrared absorbing dye satisfies a relationship of Formula (B)". The recitation cause confusing because it is not clear the film or the dye having the orientational order parameter as recited. In this office action, it is taken that orientational order parameter of the infrared absorbing dye in the optically anisotropic film, at a maximum absorption wavelength in a wavelength range of 700 to 900 nm, satisfies the Formula (B). Claims 9-12 and 14-15 are also 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (US 2015/0183902, ‘902 hereafter) in view of Rao et al (US 2007/0153178, of record, ‘178 hereafter) and Kato et al (US 2011/0070407, of record, ‘407 hereafter).
Regarding claims 1-6 and 9-17, ‘902 discloses an optically anisotropic film formed from a composition including a liquid crystal compound, wherein the optically anisotropic film satisfies a relationship of Formula (A) as in claim 1 and Re(550) within the instantly claimed range of 110 nm to 160 nm ([0144]-[0166], [0194]-[0202], Examples 9, 12, 15 and 12-13, see Table 2, Re(548.5) may round to Re(550)). ‘902 also discloses that the composition may include an infrared absorber ([0162] but does not specifically set forth an infrared dye having chemical structure as presently claimed and having an absorption at a wavelength of 700 to 900 nm in the fast axis direction of the optically anisotropic film is larger than an absorption at a wavelength of 700 to 900 nm in the slow axis direction of the optically anisotropic film. However, ‘178 discloses an optical film having reverse wavelength dispersion and Re in the scope of presently claimed optically anisotropic film ([0054], Examples, [0064]), wherein the optical film formed from a composition comprising an infrared dye can be used to render an optical film having desired compensation properties to improve view angle of a liquid crystal display device ([0046]-[0056], Examples). ‘178 does not expressly discloses that the infrared dye having a chemical structure as recited in the present claims 5 and 11-13, however, ‘407 teaches an infrared dye having a chemical structure as presently 
 Regarding claims 7 and 8, modified ‘902 teaches all the limitations of claim 6, ‘902 also discloses that the optical film being used to make a polarizer and a display device ([0194]-[0203]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUIYUN ZHANG/Primary Examiner, Art Unit 1782